[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-14802                ELEVENTH CIRCUIT
                                                              APRIL 10, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                 CLERK

                      D. C. Docket No. 07-20759-CR-AJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALBERTO GONZALEZ,
a.k.a. Huevo,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 10, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:

     Neal Gary Rosensweig, appointed counsel for Alberto Gonzalez in this
direct criminal appeal, has moved to withdraw from further representation of

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gonzalez’s conviction and sentence are AFFIRMED.




                                          2